Citation Nr: 1828618	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  14-40 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits, to include special monthly compensation (SMC) based on the regular need for aid and attendance, and reimbursement of last sickness and burial expenses.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION


The Veteran served on active duty from March 1945 to July 1945.  The Appellant is her nephew.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Appellant if further action is required.


REMAND

The Appellant, the nephew of the Veteran, seeks entitlement to accrued benefits.

By way of history, during her lifetime in May 2011, the Veteran was granted SMC for aid and attendance.  Prior to her death, the Veteran was also granted nonservice-connection pension, and was found to be incompetent to handle her own finances and expenses.  The Appellant was proposed by VA to serve as the Veteran's fiduciary prior to her death.  In October 2010, the Veteran was enrolled in care at Ashlan Village nursing home.  The Veteran died in November 2011.  

Subsequently, the Appellant filed an application for accrued benefits to include for the care of the Veteran's last illness and her burial/funeral costs.  The Appellant claims accrued benefits, to include any accrued benefits due to the Veteran but were yet unpaid.  In the application, the Appellant submitted expenses of $3,400 in funeral costs and $22,000 in the Veteran's nursing home costs.  No receipts were found of record or provided by the Appellant; the only related evidence submitted was an invoice of expenses for one month at the nursing home, addressed to the Appellant. 

In a May 2014 rating decision, SMC for aid and attendance for accrued purposes was denied, along with other accrued benefits claims.  By correspondence in May 2014, the Appellant was notified that his claim for reimbursement of burial benefits could not be paid because the nursing home bill showed the expenses were unpaid.  Likewise, no receipt or invoice was provided for funeral costs.  The Appellant was asked to provide proof of payment. 

In a statement in support of his claim in November 2014, the Appellant indicated that funeral costs were paid; however, he failed to explicitly note that he paid for such costs, and he did not provide any receipt of such payment.  In addition, he noted that he explicitly sought reimbursement of expenses incurred in caring for his aunt, the Veteran, during her last year of her illness while at the nursing home.  The Appellant submitted a copy of letters from the nursing home director, from June 2014 and January 2018, outlining overdue payments in the amount of $16,629.20, for the care of the Veteran prior to her death.  Essentially, the Appellant reiterated his contention that he is entitled to accrued benefits on the basis of reimbursement for the expenses he bore for the Veteran's last sickness or burial.

As noted above, the evidence does not include records detailing the Appellant's claimed expenses paid on behalf of the Veteran.  Regarding the expenses incurred on behalf of the Veteran for funeral and cemetery costs, the Appellant's statement in his VA Form 9 is insufficient evidence to show that the expenses were paid by the Appellant.  Additionally, while the Appellant, is noted to be the payee of the nursing home bill, such medical/nursing home bills seems to remain unpaid, and no receipts or evidence of payment pertaining to such expenses are of record.  However, in order to afford the Appellant every opportunity to substantiate his claim, the Board will remand this claim and afford him another opportunity to obtain such records.  Therefore, on remand, the AOJ should request that the Appellant provide all documentation for any expenses he incurred as a result of the Veteran's last sickness and burial.

Accordingly, the case is REMANDED for the following action:

Contact the Appellant in order to obtain all receipts related to the last sickness and/or burial expenses for the Veteran, to include obtaining any necessary authorization or releases to obtain these records from the Veteran's private nursing facility and/or funeral home.  In so doing, the Appellant must be asked for documentation that identifies him as the individual who bore those expenses.

Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicated the claim.  If any benefit remains denied, provide the Appellant a Supplemental Statement of the Case.  After he has had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




